ACCEPTED
                                                                                           05-19-00197-cv
                                                                                FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                        4/23/2019 4:42 PM
                                                                                               LISA MATZ
                                                                                                   CLERK

                                     05-19-00197-CV
                               No. ___________________
                                      05-19-00197-CV
                 ________________________________________                FILED IN
                                                                  5th COURT OF APPEALS
                                                                       DALLAS, TEXAS
                        IN THE COURT OF APPEALS,                  04/23/2019 4:42:00 PM
                         FIFTH DISTRICT OF TEXAS                         LISA MATZ
                                 DALLAS                                    Clerk
                 ________________________________________

                   IN THE INTEREST OF V.I.P.M., A CHILD

    ____________________________________________________________


           APPELLANT’S REQUEST FOR REPORTER’S RECORD
               AND SUPPLEMENTAL CLERK’S RECORD

    ____________________________________________________________



TO THE HONORABLE JUSTICES OF THE FIFTH COURT OF APPEALS:


Appellant BRADLEY B. MILLER, appearing before the Court on his own behalf,

files this Request pursuant to TEX. R. APP. § R. 34.5 and 35.6.

      I. Reporter’s Record

      Appellant Miller requested the Reporter’s Record from the court reporter of

the 330th Family District Court in writing (via email) on February 12, 2019.

Appellant now further clarifies that he requires the trial-court Reporter’s Record

for relevant hearings that took place on the following dates:


APPELLANT’S REQUEST FOR REPORTER’S / CLERK’S RECORD - PAGE 1
11/17/2016   (Required to demonstrate pattern of 28 U.S. Code § 1446 violations.)
11/20/2017
1/29/2018
2/19/2018    (if any)
3/27/2018    (Recusal hearing before Judge Kent Sims)
6/7/2018
7/16/2018    (including conference and ruling on de novo hearing)
8/6/2018     (including ruling on de novo hearing)
8/8/2018
8/21/2018    (including ruling denying de novo hearing setting)
10/22/2018   (i.e. trial)
1/14/2019

      Appellant also requests that the trial-court court reporter provide all exhibits

that were offered into evidence at the hearings listed above.

      Appellant also requests that the trial-court court reporter provide the

Reporter’s Record from any other hearings that the trial court finds relevant to the

enforcement action that is the subject of this appeal, and any exhibits from such

hearings.

      Appellant has previously provided the above list of relevant hearings to the

court reporter of the 330th Family District Court via email on April 19, 2019. The

trial-court court reporter has not yet filed the Reporter’s Record.

      II. Supplemental Clerk’s Record

      The trial court filed the Clerk’s Record on February 25, 2019. Appellant

Miller now requests that the trial court provide a supplemental Clerk’s Record


APPELLANT’S REQUEST FOR REPORTER’S / CLERK’S RECORD - PAGE 2
containing the following relevant documents:

11/15/2016    Objections (to Entry of proposed Order)
11/17/2016    Notice of Case Removal to the U.S. District Court
11/17/2016    Notice of Petition and Verified petition for Warrant of Removal
11/17/2016    Final Order (in custody modification case, signed by Judge Andrea
               Plumlee)
11/21/2017    (Citation, AND signed return of service dated 12/14/2017)
06/07/2018    Notice of Case Removal to the U.S. District Court
06/07/2018    Temporary Order
06/12/2018    Emergency Special Appearance
06/12/2018    Notice of Appeal of AJ (Request for De Novo Hearing on Temporary
               Orders)
06/18/2018    Associate Judge's Report
06/19/2018    Notice of Appeal of AJ (Request for De Novo Hearing on Special
                Appearance)
07/10/2018    Correspondence - Judgment Attached
08/08/2018    Order Appointing Attorney
*08/24/2018   Respondent’s Objection to Entry of Proposed “Order Denying
               Respondent’s Request for De Novo Hearing On Temporary Orders”

[*Note: This document was filed, and Appellant has a file-stamped copy, but the

filing is missing from the docket sheet in the trial-court case.]

      Appellant has previously provided the above list of relevant documents to

the court reporter of the 330th Family District Court via email on March 8, 2019

and April 19, 2019.

      Appellant asserts that the above-listed items are necessary for the purposes

of the instant appeal.




APPELLANT’S REQUEST FOR REPORTER’S / CLERK’S RECORD - PAGE 3
                                     PRAYER:

Appellant Miller prays that the Court instruct the court reporter of the 330th Family

District Court to provide the Reporter’s Record and supplemental Clerk’s Record

as requested.



                                       Respectfully submitted,



                                       /s/ Bradley B. Miller
                                       Bradley B. Miller
                                       Party Pro Se
                                       5701 Trail Meadow Dr.
                                       Dallas, Texas 75230
                                       (214) 923-9165 Telephone
                                       tech@bbmcs.com




APPELLANT’S REQUEST FOR REPORTER’S / CLERK’S RECORD - PAGE 4
                          CERTIFICATE OF SERVICE

      I certify that on April 23, 2019, the foregoing document was served via the

Court’s electronic filing manager upon Respondents and upon counsel for real

parties in interest in compliance with the Texas Rules of Appellate Procedure

Section 9.5 (b) (1).



Via E-file

(Assistant Texas Attorney General)
Rande Herrell (Bar Card # 09529400          csd-appeals@texasattorneygeneral.gov

(Counsel for Appellee Virginia Talley Dunn)
Patricia Rochelle (Bar Card # 13732050) prochelle@romclaw.com
David Findley (Bar Card # 24040901)        dfindley@bsdslaw.com




      Dated this 23rd day of April, 2019.


                                      /s/ Bradley B. Miller
                                      Bradley B. Miller
                                      Party Pro Se




APPELLANT’S REQUEST FOR REPORTER’S / CLERK’S RECORD - PAGE 5